Exhibit 10.38

 

EXECUTIVE EMPLOYMENT AGREEMENT

For

Patrick Patla

 

This Executive Employment Agreement ("Agreement"), made between Everspin
Technologies, Inc. (the "Company") and Patrick Patla ("Executive")
(collectively, the "Parties"), is effective as of January 9, 2017.

 

WHEREAS, Executive has been performing services for the Company pursuant to the
terms of an offer letter from the Company dated December 16, 2016 (the "Offer
Letter"); and

 

WHEREAS, the Company desires for Executive to continue providing services to the
Company, and Executive is willing to continue such employment by the Company, on
the amended and restated terms and conditions set forth in this Agreement, which
terms shall replace and supersede the terms of the Offer Letter in their
entirety;

 

Now, THEREFORE, in consideration of the mutual promises and covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the Parties hereto agree as
follows:

 

1.        Employment by the Company.

 

1.1       Position.  Executive shall continue to serve as the Company's Senior
Vice President of Marketing. During Executive's employment with the Company,
Executive will devote Executive's best efforts and substantially all of
Executive's business time and attention to the business of the Company, except
for approved vacation periods and reasonable periods of illness or other
incapacities permitted by the Company's general employment policies.

 

1.2       Duties and Location. Executive shall continue to perform such duties
as are required by the Company's President and Chief Executive Officer, to whom
Executive_  will report. Executive's primary work location shall continue to be
the Company's headquarters in Chandler, Arizona. The Company reserves the right
to reasonably require Executive to perform Executive's duties at places other
than Executive's primary office location from time to time, and to require
reasonable business travel. The Company may modify Executive's job title and
duties as it deems necessary and appropriate in light of the Company's needs and
interests from time to time.

 

1.3       Policies and Procedures. The employment relationship between the
Parties shall continue to be governed by the general employment policies and
practices of the Company, except that when the terms of this Agreement differ
from or are in conflict with the Company's general employment policies or
practices, this Agreement shall control.

 

2.         Compensation.

 

2.1       Salary.  For services to be rendered hereunder, Executive shall
continue to receive a base salary at the rate of two hundred sixty thousand
dollars ($260,000) per year (the "Base Salary"), subject to standard payroll
deductions and withholdings and payable in accordance with the Company's regular
payroll schedule. Executive's Base Salary shall be reviewed by the Board of
Directors (the "Board") for possible adjustment annually.



1

--------------------------------------------------------------------------------

 



 

2.2       Bonus.  Executive will be eligible for an annual discretionary bonus
of up to 30% of Executive's Base Salary. Executive's annual target bonus
percentage, whether Executive receives an annual bonus for any given year, and
the amount of any such annual bonus, will be determined by the Board in its sole
discretion based upon the Company's and Executive's achievement of objectives
and milestones to be determined on an annual basis by the Board in consultation
with Executive. Bonuses are generally paid by March 15 following the applicable
bonus year, and Executive must be an active employee on the date any Annual
Bonus is paid in order to earn any such Annual Bonus. Executive will not be
eligible for, and will not earn, any Annual Bonus (including a prorated bonus)
if Executive's employment terminates for any reason before the date Annual
Bonuses are paid.

 

2.3       Standard Company Benefits. Executive shall continue to be entitled to
participate in all employee benefit programs for which Executive is eligible
under the terms and conditions of the benefit plans that may be in effect from
time to time. The Company reserves the right to cancel or change the benefit
plans or programs it offers to its employees at any time.

 

2.4       Expenses.  The Company will reimburse Executive for reasonable travel,
 entertainment or other expenses incurred by Executive in furtherance or in
connection with the performance of Executive's duties hereunder, in accordance
with the Company's expense reimbursement policy and requirements of the Internal
Revenue Service as in effect from time to time.

 

2.5       Equity.  Executive has been granted options to purchase forty thousand
(40,000) shares of the Company's Common Stock (the "Options"), the terms of
which shall continue to be governed in all respects by the governing plan
documents, grant notices and stock option agreements. Executive shall be
eligible to receive further stock grants and/or stock option awards in the sole
discretion of the Board.

 

2.6       Sign On Bonus. Executive has been provided a sign on bonus of ten
thousand dollars ($10,000), which Executive must pay back if he voluntarily
terminates his employment relationship with the Company on or before December
16, 2017.

 

3.               Termination of Employment; Severance.

 

3.1             At-Will Employment. Executive's employment relationship is at-
will. Either Executive or the Company may terminate the employment relationship
at any time, with or without Cause or advance notice.

 

3.2             Termination Without Cause; Resignation for Good Reason.

 

(i)               The Company may terminate Executive's employment with the
Company at any time without Cause (as defined below).  Further, Executive may
resign at any time for Good Reason (as defined below).

 

(ii)             In the event Executive's employment with the Company is
terminated by the Company without Cause, or Executive resigns for Good Reason,
then provided such termination constitutes a "separation from service" (as
defined under Treasury Regulation Section 1.409A-l(h), without regard to any
alternative definition thereunder, a "Separation from Service"), and provided
Executive remains in compliance with all contractual obligations to the Company,
then the Company shall provide Executive with the following severance
benefits,  subject to the terms and conditions set forth in Section 4:

 

(a)              The Company shall pay Executive severance in the form of
continuation of Executive's Base Salary for six (6) months after the date of
Executive's Separation from Service. These salary continuation payments will be
paid on the Company's regular payroll schedule, subject to standard deductions
and

2

--------------------------------------------------------------------------------

 



withholdings, over the six (6) month period following Executive's Separation
from Service; provided, however, that no payments will be made prior to the 60th
day following Executive's Separation from Service. On the 60th day following
Executive's Separation from Service, the Company will pay Executive in a lump
sum the salary continuation payments that Executive would have received on or
prior to such date under the original schedule with the balance of the cash
severance being paid as originally scheduled.

 

(b)             Provided that Executive timely elects continued coverage under
COBRA, the  Company shall pay Executive's COBRA premiums to continue Executive's
coverage (including coverage for eligible dependents, if applicable) ("COBRA
Premiums") through the period (the "COBRA Premium Period") starting on the
Executive's Separation from Service and ending on the earliest to occur of: (i)
six (6) months following Executive's Separation from Service; (ii) the date
Executive becomes eligible for group health insurance coverage through a new
employer; or (iii) the date Executive ceases to be eligible for COBRA
continuation coverage for any reason, including plan termination. In the event
Executive becomes covered under another employer's group health plan or
otherwise cease to be eligible for COBRA during the COBRA Premium Period,
Executive must immediately notify the Company of such event. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law, the
Company instead shall pay to Executive, on the first day of each calendar month
remaining in the COBRA Premium Period, a fully taxable cash payment equal to the
applicable COBRA premiums for that month, subject to applicable tax
withholdings, which Executive may, but is not obligated to, use toward the cost
of COBRA premiums.

 

(c)              The vesting of Executive's Options shall be accelerated such
that the shares subject to the Options that would have vested in the six (6)
month period following Executive's Separation from Service shall be deemed
immediately vested and exercisable as of Executive's last day of employment.

 

3.3             Termination for Cause; Resignation Without Good Reason; Death or
Disability.

 

(i)               The Company may terminate Executive's employment with the
Company at any time for Cause. Further, Executive may resign at any time without
Good Reason. Executive's employment with the Company may also be terminated due
to Executive's death or disability.

 

(ii)             If Executive resigns without Good Reason, or the Company
terminates Executive 's employment for Cause,
or  upon  Executive's  death  or  disability, then (i) Executive will no longer
vest in the Options, (ii) all payments of compensation by the Company to
Executive hereunder will terminate immediately (except  as to amounts already
earned), and (c) Executive will not be entitled to any severance benefits,
including (without limitation) the Severance, COBRA Premiums, Special Cash
Payments or Accelerated Vesting.  In addition, Executive shall resign from all
positions and terminate any relationships as an employee, advisor, officer or
director with the Company and any of its affiliates, each effective on the date
of termination.

 

4.               Conditions to Receipt of Severance Benefits. Executive's
receipt of the severance benefits described in Section 3.2 is contingent upon
Executive signing and not revoking a separation agreement and release of claims
in a form reasonably satisfactory to the Company (the "Separation Agreement").
No severance benefits will be paid or provided until the Separation Agreement
becomes effective. Executive shall also resign from all positions and terminate
any relationships as an employee, advisor, officer or director with the Company
and any of its affiliates, each effective on the date of termination.

 

5.               Section 409A. It is intended that all of the severance benefits
and other payments payable under this Agreement satisfy, to the greatest extent
possible, the exemptions from the application of Internal Revenue Code Section
409A provided under Treasury Regulations 1.409A-l(b)(4), 1.409A-l(b)(5) and
1.409A-

3

--------------------------------------------------------------------------------

 



l(b)(9), and this Agreement will be construed to the greatest extent possible as
consistent with those provisions, and to the extent no so exempt, this Agreement
(and any definitions hereunder) will be construed in a manner that complies with
Section 409A. For purposes of Code Section 409A (including, without limitation,
for purposes of Treasury Regulation Section 1.409A-2(b)(2)(iii)), Executive's
right to receive any installment payments under this Agreement (whether
severance payments, reimbursements or otherwise) shall be treated as a right to
receive a series of separate payments and, accordingly, each installment payment
hereunder shall at all times be considered a separate and distinct payment.
Notwithstanding any provision to the contrary in this Agreement, if Executive is
deemed by the Company at the time of Executive's Separation from Service to be a
"specified employee" for purposes of Code Section 409A(a)(2)(B)(i), and if any
of the payments upon Separation from Service set forth herein and/or under any
other agreement with the Company are deemed to be "deferred compensation", then
to the extent delayed commencement of any portion of such payments is required
in order to avoid a prohibited distribution under Code Section 409A(a)(2)(B)(i)
and the related adverse taxation under Section 409A, such payments shall not be
provided to Executive prior to the earliest of (i) the expiration of the
six-month period measured from the date of Executive's Separation from Service
with the Company, (ii) the date of Executive's death or (iii) such earlier date
as permitted under Section 409A without the imposition of adverse taxation.
 Upon the first business day following the expiration of such applicable Code
Section 409A(a)(2)(B)(i) period, all payments deferred pursuant to this
Paragraph shall be paid in a lump sum to Executive, and any remaining payments
due shall be paid as otherwise provided herein or in the applicable agreement.
No interest shall be due on any amounts so deferred.

 

6.               Definitions.

 

6.1             Cause.  For purposes of this Agreement, "Cause" for termination
of Executive's employment will mean:  (a) commission of any felony or crime
involving fraud, dishonesty or moral turpitude under the laws of the United
States or any state thereof; (b) attempted commission of, or participation in, a
fraud or act of dishonesty against the Company; (c) intentional, material
violation of any contract or agreement between Executive and the Company or of
any statutory duty owed to the Company; (d) unauthorized use or disclosure of
the Company's confidential information or trade secrets; or (e) gross
misconduct.

 

6.2             Good Reason. For purposes of this Agreement, Executive shall
have "Good Reason" for resignation from employment with the Company if any of
the following actions are taken by the Company or a successor corporation or
entity without Executive's prior written consent: (a) a material reduction in
Executive's base salary, which the Parties agree is a reduction of at least 10%
of Executive's Base Salary (unless pursuant to a salary reduction program
applicable generally to the Company's similarly situated employees); (b) a
material reduction in Executive's duties (including responsibilities and/or
authorities), provided, however, that a change in job position (including a
change in title) shall not be deemed a "material reduction" in and of itself
unless Executive's new duties are materially reduced from the prior duties; or
(c) relocation of Executive's  principal place of employment to a place that
increases Executive's one-way commute by more than thirty-five (35) miles as
compared to Executive's principal place of employment immediately prior to such
relocation. In order to resign for Good Reason, Executive must provide written
notice to the Board within 30 days after the first occurrence of the event
giving rise to Good Reason setting forth the basis for Executive's resignation,
allow the Company at least 30 days from receipt of such written notice to cure
such event, and if such event is not reasonably cured within such period,
Executive must resign from all positions Executive then holds with the Company
not later than 30 days after the expiration of the cure period.

 

7.               Proprietary Information Obligations. Executive shall remain
bound by the terms of the Employee Proprietary Information and Inventions
Assignment Agreement that Executive previously executed.

 

8.               Outside Activities During Employment.



4

--------------------------------------------------------------------------------

 



 

8.1             Non-Company Business. Except with the prior written consent of
the Board, Executive will not during Executive's employment with the Company
undertake or engage in any other employment, occupation or business enterprise,
other than ones in which Executive is a passive investor. Executive may engage
in civic and not-for-profit activities so long as such activities do not
materially interfere with the performance of Executive 's duties hereunder.

 

8.2             No Adverse Interests. Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known to be adverse or antagonistic to the Company, its business or prospects,
financial or otherwise.

 

9.               Dispute Resolution. To ensure timely and economical resolution
of any disputes that may arise in connection with Executive's employment with
the Company, as a condition of Executive's employment, Executive and the Company
hereby agree that any and all claims, disputes or controversies of any nature
whatsoever arising out of,  or relating to, this letter, or its interpretation,
enforcement, breach, performance or execution, Executive 's employment with the
Company, or the termination of such employment, shall be resolved, to the
fullest extent permitted by law, by final, binding and confidential arbitration
conducted before a single arbitrator by the American Arbitration Association
("AAA") under the then-applicable AAA employment arbitration rules (which can be
found at http://www.adr.org/). The arbitration shall take place in Phoenix,
Arizona; provided, however, that if the arbitrator determines there will be an
undue hardship to Executive to have the arbitration in such location, the
arbitrator will choose an alternative appropriate location. Executive and the
Company each acknowledge that by agreeing to this arbitration procedure, both
Executive and the Company waive the right to resolve any such dispute, claim or
demand through a trial by jury or judge or by administrative proceeding.
Executive will have the right to be represented by legal counsel at Executive's
expense at any arbitration proceeding. The arbitrator shall: (i) have the
authority to compel adequate discovery for the resolution of the dispute and to
award such relief as would otherwise be available under applicable law in a
court proceeding; and ii) issue a written statement signed by the arbitrator
regarding the disposition of each claim and the relief, if any, awarded as to
each claim, the reasons for the award, and the arbitrator's essential findings
and conclusions on which the award is based. The arbitrator, and not a court,
shall also be authorized to determine whether the provisions of this paragraph
apply to a dispute, controversy, or claim sought to be resolved in accordance
with these arbitration procedures. The Company shall pay all costs and fees in
excess of the amount of court fees that Executive would be required to incur if
the dispute were filed or decided in a court of law. Nothing in this Agreement
is intended to prevent either Executive or the Company from obtaining injunctive
relief in court to prevent irreparable harm pending the conclusion of any
arbitration.

 

10.             General Provisions.

 

10.1           Notices. Any notices provided must be in writing and will be
deemed effective upon the earlier of personal delivery (including personal
delivery by fax) or the next day after sending by overnight carrier, to the
Company at its primary office location and to Executive at the address as listed
on the Company payroll.

 

10.2           Severability.  Whenever possible, each provision of this
Agreement will be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction to the extent possible in
keeping with the intent of the parties.

 



5

--------------------------------------------------------------------------------

 



10.3           Waiver.  Any waiver of any breach of any provisions of this
Agreement must be in writing to be effective, and it shall not thereby be deemed
to have waived any preceding or succeeding breach of the same or any other
provision of this Agreement.

 

10.4           Complete Agreement. This Agreement constitutes the entire
agreement between Executive and the Company with regard to this subject matter
and is the complete, final, and exclusive embodiment of the Parties' agreement
with regard to this subject matter. This Agreement is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other such promises,
warranties or representations, including (without limitation) the Offer Letter.
It is entered into without reliance on any promise or representation other than
those expressly contained herein, and it cannot be modified or amended except in
a writing signed by a duly authorized officer of the Company.

 

10.5           Counterparts.  This Agreement may be executed in separate
counterparts, any one of which need not contain signatures of more than one
party, but all of which taken together will constitute one and the same
Agreement.

 

10.6           Headings.  The headings of the paragraphs hereof are inserted for
convenience only and shall not be deemed to constitute a part hereof nor to
affect the meaning thereof.

 

10.7           Successors and Assigns. This Agreement is intended to bind and
inure to the benefit of and be enforceable by Executive and the Company, and
their respective successors, assigns, heirs, executors and administrators,
except that Executive may not assign any of his duties hereunder and he may not
assign any of his rights hereunder without the written consent of the Company,
which shall not be withheld unreasonably.

 

10.8           Tax Withholding and Indemnification.  All payments and awards
contemplated or made pursuant to this Agreement will be subject to withholdings
of applicable taxes in compliance with all relevant laws and regulations of all
appropriate government authorities. Executive acknowledges and agrees that the
Company has neither made any assurances nor any guarantees concerning the tax
treatment of any payments or awards contemplated by or made pursuant to this
Agreement. Executive has had the opportunity to retain a tax and financial
advisor and fully understands the tax and economic consequences of all payments
and awards made pursuant to the Agreement.

 

10.9           Choice of Law. All questions concerning the construction,
validity and interpretation of this Agreement will be governed by the laws of
the State of Arizona.

 

IN WITNESS WHEREOF,  the Parties have executed this Agreement on the day and
year first written above.

 

 

 

 

 

EVERSPIN TECHNOLOGIES, INC.

 

 

 

 

By:

/s/ Phillip LoPresti

 

 

Phillip LoPresti

 

 

President and Chief Executive Officer

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

/s/ Patrick Patla

 

 

Patrick Patla

 

6

--------------------------------------------------------------------------------